Citation Nr: 0512844	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-25 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to reimbursement by VA of unauthorized medical 
expenses for private dental treatment and surgeries at the 
University of Alabama (UAB) School of Dentistry between 
August 2001 and May 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from June 1950 to 
June 1954, and from July 1954 to August 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Birmingham, 
Alabama, which denied the claim for reimbursement of 
unauthorized medical expenses for dental treatment and 
surgeries at the UAB School of Dentistry between August 2001 
and May 2002.  Although the Montgomery RO has jurisdiction 
over the veteran's claims folder, this appeal arose from the 
Birmingham VAMC.

A videoconference hearing was held in March 2005 before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002). 
   

FINDING OF FACT

After being advised that VA does not cover dental implant 
procedures, the veteran voluntarily opted to undergo these 
procedures at the UAB School of Dentistry between August 2001 
and May 2002. 


CONCLUSION OF LAW

The veteran is not entitled to reimbursement of medical 
expenses incurred in connection with his dental treatment and 
surgeries at the UAB School of Dentistry between August 2001 
and May 2002.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in November 2003, wherein VA 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  

During the course of this appeal, the veteran was also sent a 
denial letter in April 2003 and a statement of the case in 
September 2003.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 
See also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005).

During the course of this appeal, VA has obtained and 
reviewed relevant medical records, as well as written 
statements from the veteran and the transcript of his March 
2005 Board testimony.  VA has made a reasonable effort to 
obtain relevant records identified by the veteran.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4)).  As the 
disposition of this claim turns on the law and not the 
evidence, no medical examination or opinion is necessary.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claim for reimbursement

For the purpose of payment or reimbursement of the expenses 
of hospital care or medical services not previously 
authorized, a person must meet all the criteria of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Private medical 
expenses may be reimbursed where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or hasten the return to a 
course of training which was interrupted 
because of such illness, injury, or 
dental condition; and

(3) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728.

These statutory requirements are implemented in 38 C.F.R. 
§ 17.120, under which the three requirements are stated as 
follows: (1) The care must be of a veteran with a service-
connected disability who needs the care for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from service-connected disability, or for any 
illness, injury or dental condition of a veteran who is 
participating in a program of vocational rehabilitation who 
is medically determined to be in need of such services; (2) 
the care must be rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (3) VA or Federal facilities must have been not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  38 C.F.R. § 17.120.

Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The facts in the present case (as gleaned from medical 
records, letters, and the veteran's testimony at his March 
2005 VA hearing) are not complicated and can be briefly 
summarized.  

When he visited the Birmingham VAMC in August 2001, the 
veteran complained that his dentures were making him gag and 
he requested implants.  The VAMC physician advised the 
veteran that adjusting to dentures was a time-consuming 
process and that he should attempt to wear them as much as 
possible.  Although the physician offered to adjust or 
realign the dentures to make them more comfortable, the 
veteran was adamant about getting implants.  He was informed 
(both during this visit and in a September 2001 letter) that, 
as a matter of policy and due to limited resources, the VAMC 
did not provide cover implants for any patients.   

After consulting with several physicians outside VA, the 
veteran decided to have implants put into place at the UAB's 
School of Dentistry.  In a July 2003 letter, one of the UAB 
dental physicians noted the veteran's history of multiple 
(and unsuccessful) dentures and that he decided to get his 
implants because they would eventually allow him to wear a 
prosthesis and chew food again.  This physician also noted in 
passing his own awareness that VA did not pay for such 
procedures.  The implant procedures were performed between 
August 2001 and May 2002, and cost approximately $10,561.00.  

At the time of the veteran's August 2001 visit (as now), he 
was service connected for a psychiatric disability (rated as 
50 percent disabling), a low back disability (rated as 40 
percent disabling), a cervical spine disability (rated as 20 
percent disabling), and right shoulder disability (rated as 
20 percent disabling).  His combined rating was 80 percent.  
He was also in receipt of a total rating based on individual 
unemployability (TDIU).  

The veteran's claim for reimbursement must be denied as a 
matter of law.  Even if he were to establish that he (as a 
veteran with a TDIU) was seeking treatment for a disability 
and no VA or other Federal facilities were feasibly available 
for his dental surgery, he would still fail to meet another 
necessary requirement under 38 U.S.C.A. § 1728.  That is, the 
requirement that the care must have been rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  38 U.S.C.A. § 1728(a)(2); 38 
C.F.R. § 17.120(a)(1)-(4).  

The veteran sought consultation at the VAMC concerning his 
dental implants in August 2001, and he was told that implants 
were not covered by VA.  However, the claims file also 
includes the copy of an estimate on implants and dentures, 
prepared by the UAB School of Dentistry, dated in January 
2000.  This indicates that the veteran was actually 
contemplating this dental procedure over a year and a half 
before his August 2001 VAMC visit.  At his Board hearing, the 
veteran testified that he was initially shocked at the UAB 
estimate of how much his implants and related surgeries would 
cost.  He said he eventually decided to "mortgage" his 
truck to pay for the implants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
In the present case, the veteran's decision to proceed with 
the implants over a year and a half after first getting an 
estimate from UAB, and his deliberations (presumably taking 
at least a few days) about how to ultimately pay UAB for the 
procedures, strongly indicate that his was an elective course 
of action rather than a response to a genuine emergency.  
While the veteran apparently had a strong gag reflex due to 
his dentures and had some difficulty consuming solid food as 
a result, there is no evidence that he had emergent 
difficulty with breathing or obtaining sufficient caloric 
intake prior to obtaining the implants and prostheses.  In 
short, the evidence simply does not reflect that the UAB care 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.

The Board has no authority to overrule or overlook the 
mandatory statutory requirements for payment for or 
reimbursement of private medical expenses.  When the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).





	(CONTINUED ON NEXT PAGE)



ORDER

Reimbursement by VA for unauthorized medical expenses 
incurred in connection with private dental treatment and 
surgeries at the UAB School of Dentistry between August 2001 
and May 2002 is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


